Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received June 2nd, 2022.  Claims 1-2, 8-10, 15-16 have been amended.  Claims 1-20 have been entered and are presented for examination.
Application 17/007,008 is a Continuation of US Application 14/950,273 (11/24/2015)  now US Patent 10,764,242.
Response to Arguments
Applicant’s arguments, filed June 2nd, 2022, have been fully considered, but have been deemed moot based on the new grounds of rejection.

Note: Regarding claims 15-20, Applicant’s Specification discloses “in the claims, the phrase "computer storage medium" and variations thereof does not include waves or signals per se and/or communication media” in Paragraph 0180.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Cui et al. (US 2016/0301779) in view of Lakshmikantha et al. (US 2017/0078176) in view of Shalev et al. (US 2016/0007389).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Regarding claims 1, 8, 15, Cui et al. discloses a control system (see Figure 1, SDN Network) comprising: a processor; and a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising detecting a request to create a network address translation function (paragraphs 0024-0026 and 0046 [request; data associated with profile and rules; network address translation rule]), and chaining the network address translation function to a host whereby traffic from the host flows to the network address translation function, wherein the network address translation function provides address translation for the host using the network address translation switch (see Figure 1 and paragraphs 0024-0026 and 0048 [SDN switch performs network address translation of client traffic]), wherein the network address translation switch is controllable by a network control function (see Figure 1, Switch Updater 134), and wherein the network address translation virtual function is controllable by a service control function (see Figure 1, Consumer services cloud provider 102).
	Cui et al. does not explicitly disclose identifying a network address translation switch and a network address translation virtual function that are to provide functionality of the network address translation function, triggering instantiation of a virtual machine on infrastructure by an infrastructure control function in communication with the control system, triggering instantiation of the network address translation switch on the virtual machine by a network control function in communication with the control system, triggering instantiation of the network address translation virtual function on the virtual machine by a service control function in communication with the control system.
	However, Lakshmikantha et al. suggests such features. Lakshmikantha et al. discloses network elements 132 and 134 are communicated through a network cloud 190, which may contain traditional network elements such as routers/switches or other SDN network elements. Network elements 132 and 134 are connected to service functions such as services 142 and 144 in the network cloud 190. The service functions (also often referred to service applications) provide services such as deep packet inspection (DPI), logging/metering/charging/advanced charging, firewall (FW), virus scanning (VS), intrusion detection and prevention (IDP), network address translation (NAT), etc., to manage subscribers' traffic. These services may be hosted in dedicated physical hardware, or in virtual machines associated with network elements (e.g., residing in or coupled to the network elements) in the network cloud 190. Also, network elements 132 and 134 may also host one or more of these or other service functions (paragraphs 0033-0034).
	Since there are multiple SDN switches in the network the controller must identify which switch (or switches) will provide the NAT service.
	Lakshmikantha et al. shows it is a known feature in the art to control SDN switches to perform a NAT service in conjunction with a control system and virtual machine wherein such a feature would only require ordinary skill of one in the art.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the method of Lakshmikantha et al. into the system of Cui et al.  The method of Lakshmikantha et al. can be implemented by enabling the SDN switch to be controlled via a controller and virtual machine to implement the NAT service.  The motivation for this is to implement the NAT within the system using a virtual machine.
	The references as combined above do not explicitly disclose wherein the network address translation function is not created as a part of an application, and wherein the network address translation function is not created as a part of a service.
	However, Shalev et al. discloses NAT functions can either be integrated or standalone (paragraph 0078).  Based on the above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize NAT functions of Cui et al. and/or Lakshmikantha et al. can be standalone.  The motivation for this is design choice since either standalone or integrated can be applied each with its own benefits such as integration leads to less costs and standalone allows for robustness (i.e., if one integrated system fails, all the functions on that system fail). 
	Regarding claims 2-3, 9, 16, Cui et al. further discloses wherein the network address translation switch is configured by network address translation configuration data that is received at the network address translation function (see Figure 2 [transmitting configuration data to the switch]).
	The references as combined above do not explicitly disclose receiving, via an application programming interface that is exposed by the network address translation virtual function. However, such a feature is obvious.  The motivation for this is to configure the NAT by an admin or operator.
	Regarding claims 4, 10, Cui et al. further discloses wherein the network address translation configuration data specifies a network address translation technique to be applied by the network address translation function (paragraphs 0024-0026 [network address translation on specific client data]).
	Regarding claims 5, 12, 18, Cui et al. further discloses wherein the computer-executable instructions, when executed by the processor, cause the processor to perform operations further comprising: transferring a host address from the host to the network address translation function, wherein the host address is used as an external address for the network address translation function (paragraphs 0068-0073 [non-public address to public address]).
Regarding claims 6, 13, 20, Cui et al. further discloses wherein the computer-executable instructions, when executed by the processor, cause the processor to perform operations further comprising: assigning a new address to the host, wherein the new address is used by the network address translation function as an internal address for the host (paragraphs 0068-0073 [non-public address to public address (i.e., internal to the NAT)]).
	Regarding claims 7, 11, 14, 17, 19 Cui et al. further wherein the computer-executable instructions, when executed by the processor, cause the processor to perform operations further comprising: assigning a sub-address to the network address translation function for use as an external address for the network address translation function (paragraph 0024-0026 [NAT functions at the SDN switch; NAT translation is using a public address instead of a private address]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465